--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

 


 


 


 


 


 


 


 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of April 15, 2014
 
by and among
 
LUCAS ENERGY, INC.
 
AND
 
IRONMAN ENERGY MASTER FUND
 
IRONMAN PI FUND II (QP), LP
 
JOHN B. HELMERS
 
LONG FOCUS CAPITAL, LLC
 
CONDAGUA, LLC
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section 1.
Definitions
1
 
Section 2.
Demand Registrations.
3
 
Section 3.
Piggyback Registrations.
6
 
Section 4.
Obligations of the Company.
7
 
Section 5.
Registration Expenses.
11
 
Section 6.
Indemnification.
12
 
Section 7.
Rules 144 and 144A
15
 
Section 8.
Underwritten Registrations.
15
 
Section 9.
Covenants of Holders
16
 
Section 10.
Miscellaneous.
16
 






 
i

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
April 15, 2014, by and among Lucas Energy, Inc., a Nevada corporation (the
“Company”), Ironman Energy Master Fund, Ironman PI Fund II (QP), LP and John B.
Helmers, individually, Long Focus Capital, LLC, a Delaware limited liability
company, and Condagua, LLC, a Delaware limited liability company (each a
“Stockholder” and collectively, the “Stockholders”).
 
WHEREAS, the Stockholders beneficially own shares (the “Shares”) of Common Stock
(as defined below), all of which are or will be validly issued, fully paid and
non-assessable upon their issuance, some of which will be acquired pursuant to
that certain Securities Purchase Agreement by and between the Company and the
Stockholders dated as of the date hereof (the “Securities Purchase Agreement”).
 
WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations relating to registration of the
Registrable Securities (as defined below).
 
NOW, THEREFORE, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, now agree as follows:
 
STATEMENT OF AGREEMENT
 
Section 1.                      Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:
 
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the specified Person.
 
“Affiliate Holder” means a Holder who (i) is an officer or director of the
Company or any subsidiary of the Company; (ii) beneficially owns or is deemed to
beneficially own (as such beneficial ownership is determined pursuant to Rule
13d-3 of the Exchange Act), more than 9.99% of the Company’s outstanding Common
Stock; or (iii) is otherwise deemed an “affiliate” of the Company as such term
is defined in Rule 405 of the Securities Act.
 
“Charter” means the Articles of Incorporation of the Company, as amended from
time to time.
 
“Commission” means the United States Securities and Exchange Commission or any
other United States federal agency at the time administering the Securities Act.
 
“Common Stock” means the Company’s common stock, par value $0.001 per share, or
any other shares of capital stock or other securities of the Company into which
such shares of
 

 
1

--------------------------------------------------------------------------------

 



Common Stock shall be reclassified or changed, including by reason of a merger,
consolidation, reorganization or recapitalization. If the Common Stock has been
so reclassified or changed, or if the Company pays a dividend or makes a
distribution on the Common Stock in shares of capital stock, or subdivides (or
combines) its outstanding shares of Common Stock into a greater (or smaller)
number of shares of Common Stock, a share of Common Stock shall be deemed to be
such number of shares of stock and amount of other securities to which a holder
of a share of Common Stock outstanding immediately prior to such change,
reclassification, exchange, dividend, distribution, subdivision or combination
would be entitled.
 
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Controlling,” “Controlled by” and “under common Control with” refer to the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, any equity interest, or a membership interest in
a non-stock corporation; by contract; by power granted in bylaws or similar
governing documents; or otherwise.  Without limiting the foregoing, any
ownership interest greater than fifty percent (50%) for purposes hereof
constitutes “Control.”
 
“Delay Period” has the meaning set forth in Section 4(a) of this Agreement.
 
“Demand Notice” has the meaning set forth in Section 2(a) of this Agreement.
 
“Demand Registration” has the meaning set forth in Section 2(a) of this
Agreement.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
 
“Holder” means a person who owns Registrable Securities and is either (i) a
Stockholder or a Permitted Transferee of a Stockholder that has agreed to be
bound by the terms of this Agreement as if such Person were a Stockholder,
(ii) upon the death of any Holder, the executor of the estate of such Holder or
such Holder’s heirs, devisees, legatees or assigns or (iii) upon the disability
of any Holder, any guardian or conservator of such Holder.
 
“Interruption Period” has the meaning set forth in the last paragraph in
Section 4(b).
 
“Losses” has the meaning set forth in Section 6(a) of this Agreement.
 
“Misstatement/Omission” has the meaning set forth in Section 6(a) of this
Agreement.
 
“Permitted Transferee” means any Person to whom the rights under this Agreement
have been assigned in accordance with the provisions of Section 10(d) hereof.
 
“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
“Piggyback Registration” has the meaning set forth in Section 3(a) of this
Agreement.

 
2

--------------------------------------------------------------------------------

 



“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
 
“Registrable Securities” means (i) the Shares, (ii) any other shares of Common
Stock that may be acquired by a Holder prior to or after the closing of the
transactions contemplated by the Securities Purchase Agreement and (iii) any
shares of Common Stock issuable pursuant to any rights to acquire Common Stock
held by a Holder prior to or after the closing of the transactions contemplated
by the Securities Purchase Agreement. If as a result of any reclassification,
stock dividends or stock splits or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or other
transaction or event, any capital stock, evidence of indebtedness, warrants,
options, rights or other securities (collectively “Other Securities”) are issued
or transferred to a Holder in respect of Registrable Securities held by the
Holder, references herein to Registrable Securities shall be deemed to include
such Other Securities. As to any particular Registrable Securities, such
securities will cease to be Registrable Securities when (i) they have been
distributed to the public pursuant to an offering registered under the
Securities Act, or may legally be distributed to the public in one transaction
pursuant to Rule 144 under the Securities Act, (ii) they have been distributed
to the public pursuant to Rule 144 (or any successor provision) under the
Securities Act, or (iii) they have been sold to any Person to whom the rights
under this Agreement are not assigned in accordance with this Agreement.
 
“Registration Statement” means any registration statement under the Securities
Act of the Company that covers any of the Registrable Securities, including the
related Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits, and all
materials incorporated by reference or deemed to be incorporated by reference in
such registration statement or Prospectus.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Securities Purchase Agreement” has the meaning set forth in the recitals of
this Agreement.
 
“Shares” has the meaning set forth in the recitals of this Agreement.
 
“Stockholder” and “Stockholders” have the meanings set forth in the introductory
paragraph of this Agreement.
 
Section 2.                      Demand Registrations.
 
(a)           Right to Demand. Upon the terms and subject to the conditions of
this Agreement, any Affiliate Holder shall have the right, by written notice
(the “Demand Notice”) given to the Company, to request the Company to register
under and in accordance with the provisions of the Securities Act all or part of
the Registrable Securities designated by such Affiliate Holder (a “Demand
Registration”). Upon receipt
 

 
3

--------------------------------------------------------------------------------

 



of any such Demand Notice, the Company will promptly notify all other Holders of
the receipt of such Demand Notice and allow them the opportunity to include
Registrable Securities in the proposed registration by giving notice to the
Company within five days after the Holder receives such notice; provided,
however, that Holders joining in a proposed registration pursuant to this
sentence shall not be deemed to have exercised a Demand Registration for
purposes of Section 2(b) hereof and such Holders shall be included in such
registration on the basis set forth in Section 2(h) hereof. The Company shall
not be required to register any Registrable Securities under this Section 2
unless the anticipated aggregate offering price to the public for any such
offering of the Registrable Securities included in such Demand Notice is
expected to be at least $250,000. Notwithstanding the above Section 2(a), the
Company shall not be required to provide any notice as set forth in this Section
2(a) to non-Affiliate Holders or include any Registrable Securities held by
non-Affiliate Holders in any non-underwritten Demand Registration.
 
(b)           Number of Demand Registrations. Upon the terms and subject to the
conditions of this Agreement, Affiliate Holders shall be entitled to have three
Demand Registrations effected. A Demand Registration shall not be deemed to be
effected and shall not count as a Demand Registration of any Person (i) if a
Registration Statement with respect thereto shall not have become effective
under the Securities Act and remained effective (A) for at least 180 days
(excluding any Interruption Period or Delay Period) in the case of a Demand
Registration that is not on a Form S-3 or other comparable form or (B) for at
least two years (excluding any Interruption Period or Delay Period) in the case
of a Demand Registration on Form S-3 or other comparable form, or until the
completion of the distribution of the Registrable Securities thereunder,
whichever is earlier (including, without limitation, because of withdrawal of
such Registration Statement by the Holders pursuant to Section 2(f) hereunder),
(ii) if, after it has become effective, such registration is interfered with for
any reason by any stop order, injunction or other order or requirement of the
Commission or any governmental authority, or as a result of the initiation of
any proceeding for such stop order by the Commission through no fault of the
Holders and the result of such interference is to prevent the Holders from
disposing of such Registrable Securities proposed to be sold in accordance with
the intended methods of disposition, or (iii) if the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with any underwritten offering shall not be satisfied or waived with
the consent of the Holders of a majority in number of the Registrable Securities
to be included in such Demand Registration, other than as a result of any breach
by the Holders or any underwriter of its obligations thereunder or hereunder.
 
(c)           Registration Statement. Subject to paragraph (a) above, as soon as
practicable, but in any event within 45 days of the date on which the Company
first receives one or more Demand Notices pursuant to Section 2(a) hereof, the
Company shall file with the Commission a Registration Statement on the
appropriate form for the registration and sale of the total number of
Registrable Securities specified in such Demand Notice, together with the number
of Registrable Securities requested to be included in the Demand Registration by
other Holders, in accordance with the intended method or methods of distribution
specified by the Holders in such Demand Notice. The
 

 
4

--------------------------------------------------------------------------------

 



Company shall use its reasonable best efforts to cause such Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable.
 
(d)           Amendments; Supplements. Subject to Section 4(a), upon the
occurrence of any event that would cause the Registration Statement (A) to
contain a material misstatement or omission or (B) to be not effective and
usable for resale of Registrable Securities during the period that such
Registration Statement is required to be effective and usable, the Company shall
file an amendment to the Registration Statement as soon as reasonably
practicable if the Registration Statement is not on Form S-3 or another
comparable form and such misstatement or omission is not corrected as soon as
reasonably practicable by incorporation by reference, in the case of clause (A),
correcting any such misstatement or omission and, in the case of either clause
(A) or (B), use its reasonable best efforts to cause such amendment to be
declared effective and such Registration Statement to become usable as soon as
reasonably practicable thereafter.
 
(e)           Effectiveness. The Company agrees to use its reasonable best
efforts to keep any Registration Statement filed pursuant to this Section 2
continuously effective and usable for the sale of Registrable Securities until
the earlier of (i) (a) in the case of a Demand Registration for delayed or
continuous offerings of Registrable Securities filed on Form S-3 or another
comparable form, two years after the date on which the Commission declares such
Registration Statement effective (excluding any Interruption Period or Delay
Period) or (b) in the case of a Demand Registration that is not on Form S-3 or
another comparable form, 180 days from the date on which the Commission declares
such Registration Statement effective (excluding any Interruption Period or
Delay Period) and (ii) the date on which there are no longer any Registrable
Securities.
 
(f)           Holders Withdrawal. Holders of a majority in number of the
Registrable Securities to be included in a Demand Registration pursuant to this
Section 2 may, at any time prior to the effective date of the Registration
Statement in respect thereof, revoke such request by providing a written notice
to the Company to such effect.
 
(g)           Preemption of Demand Registration. Notwithstanding anything to the
contrary contained herein, after receiving a written request for a Demand
Registration, the Company may elect to effect an underwritten primary
registration in lieu of the Demand Registration if the Company’s Board of
Directors believes that such primary registration would be in the best interests
of the Company. If the Company so elects to effect a primary registration, the
Company shall give prompt written notice (which shall be given not later than 20
days after the date of the Demand Notice) to all Holders of its intention to
effect such a registration and shall afford the Holders the rights contained in
Section 3 with respect to Piggyback Registrations. In the event that the Company
so elects to effect a primary registration after receiving a request for a
Demand Registration, the Company shall use its reasonable best efforts to have
the Registration Statement declared effective by the Commission as soon as
reasonably practicable. In addition, the request for a Demand Registration shall
be deemed to have been withdrawn and such primary registration shall not be
deemed to be a Demand Registration.

 
5

--------------------------------------------------------------------------------

 



 
(h)           Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and includes securities for sale by the Company, and the
managing underwriter (such underwriter to be chosen by Holders of a majority of
the Registrable Securities included in such registration, subject to the
Company’s reasonable approval) advises the Company, in writing, that, in its
good faith judgment, the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
materially and adversely affecting the marketability of the offering, then the
Company will include in any such registration the maximum number of shares that
the managing underwriter advises the Company can be sold in such offering
allocated as follows: (i) first, the Registrable Securities requested to be
included in such registration by the initiating Affiliate Holder(s) and
securities of other Holders of Registrable Securities, with such securities to
be included on a pro rata basis (or in such other proportion mutually agreed
among such Holders) based on the amount of securities requested to be included
therein and (ii) second, to the extent that any other securities may be included
without exceeding the limitations recommended by the underwriter as aforesaid,
the securities that the Company proposes to sell. If the initiating Affiliate
Holder(s) are not allowed to register all of the Registrable Securities
requested to be included by such Affiliate Holder(s) because of allocations
required by this section, such initiating Affiliate Holder(s) shall not be
deemed to have exercised a Demand Registration for purposes of Section 2(b).
 
Section 3.                      Piggyback Registrations.
 
(a)           Right to Piggyback Registrations. Whenever the Company or another
party having registration rights proposes that the Company register any of the
Company’s equity securities under the Securities Act (other than a registration
on Form S-4 relating solely to a transaction described in Rule 145 of the
Securities Act or a registration on Form S-8 or any successor forms thereto),
whether or not for sale for the Company’s own account, the Company will give
prompt written notice of such proposed filing to all Holders at least 15 days
before the anticipated filing date. Such notice shall offer such Holders the
opportunity to register such amount of Registrable Securities as they shall
request (a “Piggyback Registration”). Subject to Section 3(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 10 days after such notice has been given by the Company
to the Holders. If the Registration Statement relating to the Piggyback
Registration is for an underwritten offering, such Registrable Securities shall
be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters. Each Holder shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time prior to the effective time of such Piggyback
Registration.  Notwithstanding the above Section 3(a), the Company shall not be
required to provide any notice as set forth in this Section 3(a) to
non-Affiliate Holders or include any Registrable Securities held by
non-Affiliate Holders in any non-underwritten Piggy-Back Registration.
 
(b)           Priority on Piggyback Registrations. If a Piggyback Registration
is an underwritten offering by or through one or more underwriters of recognized
standing and
 

 
6

--------------------------------------------------------------------------------

 



the managing underwriters advise the party or parties initiating such offering
in writing (a copy of which writing shall be provided to the Holders) that in
their good faith judgment the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering without
materially and adversely affecting the marketability of the offering, then any
such registration shall include the maximum number of shares that such managing
underwriters advise can be sold in such offering allocated as follows:
(i) first, the securities the party or parties initiating such offering propose
to sell, and (ii) second, to the extent that any other securities may be
included without exceeding the limitations recommended by the underwriters as
aforesaid, (x) if the Company has initiated such offering, the Registrable
Securities to be included in such registration by the Holders, with such
additional securities to be included on a pro rata basis (or in such other
proportion mutually agreed among the Holders and such other holders), based on
the amount of Registrable Securities and other securities requested to be
included therein, and (y) if a party other than the Company initiated such
offering (subject to Section 3(b)(i) above), securities proposed to be sold by
the Company, and the Registrable Securities to be included in such registration
by the Holders, with such additional securities to be included on a pro rata
basis (or in such other proportion mutually agreed among the Company, the
Holders and such other holders), based on the amount of Registrable Securities
and other securities requested to be included therein.
 
Section 4.                      Obligations of the Company.
 
(a)           Delay Period. Notwithstanding the foregoing, the Company shall
have the right to delay the filing of any Registration Statement otherwise
required to be prepared and filed by the Company pursuant to Sections 2 or 3, or
to suspend the use of any Registration Statement, for a period not in excess of
60 consecutive calendar days (a “Delay Period”) if (i) the Board of Directors of
the Company by written resolution determines that filing or maintaining the
effectiveness of such Registration Statement would have a material adverse
effect on the Company or the holders of its capital stock in relation to any
material acquisition or disposition, financing or other corporate transaction or
(ii) the Board of Directors of the Company by written resolution determines in
good faith that the filing of a Registration Statement or maintaining the
effectiveness of a current Registration Statement would require disclosure of
material information that the Company has a valid business purpose for retaining
as confidential at such time. The Company shall not be entitled to exercise a
Delay Period more than one time in any 12-month period.
 
(b)           Registration Procedures. Whenever the Company is required to
register Registrable Securities pursuant to Sections 2 or 3 hereof, the Company
will use its reasonable best efforts to effect the registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:
 
(1)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities as prescribed by Sections 2 or 3 on a
form available for the sale of the Registrable Securities by the holders thereof
in accordance with the intended method or methods of distribution thereof and
use
 

 
7

--------------------------------------------------------------------------------

 



its reasonable best efforts to cause each such Registration Statement to become
and remain effective within the time periods and otherwise as provided herein;
 
(2)           prepare and file with the Commission such amendments (including
post-effective amendments) to the Registration Statement and such supplements to
the Prospectus as may be necessary to keep such Registration Statement effective
within the time periods and otherwise as provided herein and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement, except as otherwise expressly provided herein;
 
(3)           furnish to each selling Holder of Registrable Securities covered
by a Registration Statement and to each underwriter, if any, such number of
copies of such Registration Statement, each amendment and post-effective
amendment thereto, the Prospectus included in such Registration Statement
(including each preliminary prospectus and any supplement to such Prospectus and
any other prospectus filed under Rule 424 of the Securities Act), in each case
including all exhibits, and such other documents as such Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder or to be disposed of by such underwriter (the Company
hereby consenting to the use in accordance with all applicable law of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such Prospectus (or preliminary prospectus or supplement thereto) by each
such Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Registration Statement or
Prospectus);
 
(4)           use its reasonable best efforts to register or qualify and, if
applicable, to cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration or qualification
(or exemption from such registration or qualification) of, the Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as any selling Holder or managing underwriters (if any) shall
reasonably request, to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective as provided herein and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the securities covered by the applicable Registration
Statement; provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or (ii) consent to
general service of process or taxation in any such jurisdiction where it is not
so subject;
 
(5)           cause all such Registrable Securities to be listed or quoted (as
the case may be) on each national securities exchange or other securities market
on which securities of the same class as the Registrable Securities are then
listed or quoted;
 

 
8

--------------------------------------------------------------------------------

 



(6)           provide a transfer agent and registrar for all such Registrable
Securities and a CUSIP number for all such Registrable Securities not later than
the effective date of such Registration Statement;
 
(7)           comply with all applicable rules and regulations of the
Commission, and make available to its security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year) (or in each case within
such extended period of time as may be permitted by the Commission for filing
the applicable report with the Commission) (i) commencing at the end of any
fiscal quarter in which Registrable Securities are sold to underwriters in an
underwritten offering or (ii) if not sold to underwriters in such an offering,
commencing on the first day of the first fiscal quarter of the Company after the
effective date of a Registration Statement;
 
(8)           use its reasonable best efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities included therein for sale in any jurisdiction, and, in the event of
the issuance of any stop order suspending the effectiveness of a Registration
Statement, or of any order suspending the qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction,
the Company will use its reasonable best efforts promptly to obtain the
withdrawal of such order at the earliest possible moment;
 
(9)           obtain “cold comfort” letters and updates thereof (which letters
and updates (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and the Holders) from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, if any, and each selling
Holder of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings and such other matters as the
underwriters, if any, or the Holders of a majority of the Registrable Securities
being included in the registration may reasonably request;
 
(10)           obtain opinions of independent counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any, and the Holders of
a majority of the Registrable Securities being included in the registration),
addressed to each selling Holder and each of the underwriters, if any, covering
the matters customarily covered in opinions of issuer’s counsel requested in
 

 
9

--------------------------------------------------------------------------------

 



underwritten offerings, such as the effectiveness of the Registration Statement
and such other matters as may be requested by such counsel and underwriters, if
any;
 
(11)           promptly notify the selling Holders and the managing
underwriters, if any, and confirm such notice in writing, when a Prospectus or
any supplement or post-effective amendment to such Prospectus has been filed,
and, with respect to a Registration Statement or any post-effective amendment
thereto, when the same has become effective, (i) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or related Prospectus or for
additional information, (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any Prospectus or the initiation of any
proceedings by any Person for that purpose, (iii) of the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of a Registration Statement or any of the
Registrable Securities for offer or sale under the securities or blue sky laws
of any jurisdiction, or the contemplation, initiation or threatening, of any
proceeding for such purpose, and (iv) of the happening of any event or the
existence of any facts that make any statement made in such Registration
Statement or Prospectus untrue in any material respect or that require the
making of any changes in such Registration Statement or Prospectus so that it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made (in the case
of any Prospectus), not misleading (which notice shall be accompanied by an
instruction to the selling Holders and the managing underwriters, if any, to
suspend the use of the Prospectus until the requisite changes have been made);
 
(12)           if requested by the managing underwriters, if any, or a Holder of
Registrable Securities being sold, promptly incorporate in a prospectus,
supplement or post-effective amendment such information as the managing
underwriters, if any, and the Holders of a majority of the Registrable
Securities being sold reasonably request to be included therein relating to the
sale of the Registrable Securities, including, without limitation, information
with respect to the number of shares of Registrable Securities being sold to
underwriters, the purchase price being paid therefor by such underwriters and
with respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus, supplement or post-effective amendment promptly following
notification of the matters to be incorporated in such supplement or
post-effective amendment;
 
(13)           if requested, furnish to each selling Holder of Registrable
Securities and the managing underwriter, without charge, at least one signed
copy of the Registration Statement;
 
(14)           as promptly as practicable upon the occurrence of any event
contemplated by Section 4(b)(11)(iv) above, prepare a supplement or post-
 

 
10

--------------------------------------------------------------------------------

 



effective amendment to the Registration Statement or the Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Securities
being sold hereunder, the Prospectus will not contain an untrue statement of a
material fact or an omission to state a material fact required to be stated in a
Registration Statement or Prospectus or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and
 
(15)           if such offering is an underwritten offering, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Holders owning a majority of the Registrable
Securities being sold in connection therewith or by the managing underwriters
(including cooperating in reasonable marketing efforts, including in connection
with any Demand Registration, participation by senior executives of the Company
in any “roadshow” or similar meeting with potential investors) in order to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, provide indemnification provisions and procedures substantially
to the effect set forth in Section 6 hereof with respect to all parties to be
indemnified pursuant to said Section. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder.
 
Each Holder agrees by acquisition of such Registrable Securities that, upon
receipt of written notice from the Company of the happening of any event of the
kind described in Section 4(b)(11), such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Registration Statement contemplated by Section 4(b)(14), or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and has received copies of any additional or supplemental filings
that are incorporated or deemed to be incorporated by reference in such
prospectus (such period during which disposition is discontinued being an
“Interruption Period”), and, if so directed by the Company, such Holder will
deliver to the Company all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.
 
Section 5.                      Registration Expenses.
 
(a)           Expenses Payable by the Company. The Company shall bear all
expenses incurred with respect to the registration or attempted registration of
the Registrable Securities pursuant to Sections 2 or 3 of this Agreement as
provided herein. Such expenses shall include, without limitation, (i) all
registration, qualification and filing fees (including, without limitation,
(A) fees with respect to compliance with the rules and regulation of the
Commission, (B) fees with respect to filings required to be made with the
national securities exchange or national market system on which the Common Stock
is then traded or quoted and (C) fees and expenses of compliance with state
securities or blue sky laws (including, without limitation, fees and
disbursements of counsel for the Company or the underwriters, or both, in
connection with blue sky qualifications of Registrable Securities)),
(ii) messenger and delivery expenses, word processing,
 

 
11

--------------------------------------------------------------------------------

 



duplicating and printing expenses (including without limitation, expenses of
printing certificates for Registrable Securities in a form eligible for deposit
with The Depository Trust Company, printing preliminary prospectuses,
prospectuses, prospectus supplements, including those delivered to or for the
account of the Holders and provided in this Agreement, and blue sky memoranda),
(iii) fees and disbursements of counsel for the Company, (iv) fees and
disbursements of all independent certificated public accountants for the Company
(including, without limitation, the expense of any “comfort letters” required by
or incident to such performance), (v) all out-of-pocket expenses of the Company
(including without limitation, expenses incurred by the Company, its officers,
directors, and employees performing legal or accounting duties or preparing or
participating in “roadshow” presentations or of any public relations, investor
relations or other consultants or advisors retained by the Company in connection
with any roadshow, including travel and lodging expenses of such roadshows),
(vi) fees and expenses incurred in connection with the quotation or listing of
shares of Common Stock on any national securities exchange or other securities
market, and (vii) reasonable fees and expenses of one firm of counsel for all
selling Holders (which shall be chosen by the Holders of a majority of
Registrable Securities to be included in such offering).
 
(b)           Expenses Payable by the Holders. Each Holder shall pay all
underwriting discounts and commissions or placement fees of underwriters or
broker’s commissions incurred in connection with the sale or other disposition
of Registrable Securities for or on behalf of such Holder’s account.
 
Section 6.                      Indemnification.
 
(a)           Indemnification by the Company. The Company agrees to indemnify,
to the fullest extent permitted by law, each Holder, each Affiliate of a Holder
and each director, officer, employee, manager, stockholder, partner, member,
counsel, agent or representative of such Holder and its Affiliates and each
Person who controls any such Person (within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act) (collectively, “Holder
Indemnified Parties”) against, and hold it and them harmless from, all losses,
claims, damages, liabilities, actions, proceedings, costs (including, without
limitation, costs of preparation and attorneys’ fees and disbursements) and
expenses, including expenses of investigation and amounts paid in settlement
(collectively, “Losses”) arising out of, caused by or based upon any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (a
“Misstatement/Omission”), or any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law, or any rule
or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, except that the Company shall not be liable insofar as
such Misstatement/Omission or violation is made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
expressly for use therein; provided, further, that the Company shall not be
liable for a Holder’s failure to deliver or cause to be delivered (to the extent
such delivery is required under the Securities Act) the Prospectus contained in
the Registration Statement, furnished to it by the Company on a timely basis at
or prior to the time such action is
 

 
12

--------------------------------------------------------------------------------

 



required by the Securities Act to the person claiming a Misstatement/Omission if
such Misstatement/Omission was corrected in such Prospectus. In connection with
an underwritten offering, the Company will indemnify such underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such underwriters (within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act) to the same extent as provided
above with respect to the indemnification of the Holders. This indemnity shall
be in addition to any other indemnification arrangements to which the Company
may otherwise be party.
 
(b)           Indemnification by the Holders. In connection with any
Registration Statement in which a Holder is participating, each such Holder
agrees to indemnify, to the fullest extent permitted by law, the Company and
each director and officer of the Company and each Person who controls the
Company (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) against, and hold it harmless from, any Losses
arising out of or based upon (i) any Misstatement/Omission contained in the
Registration Statement, if and to the extent that such Misstatement/Omission was
made in reliance upon and in conformity with information furnished in writing by
such Holder for use therein, or (ii) the failure by such Holder to deliver or
cause to be delivered (to the extent such delivery is required under the
Securities Act) the Prospectus contained in the Registration Statement,
furnished to it by the Company on a timely basis at or prior to the time such
action is required by the Securities Act to the person claiming a
Misstatement/Omission if such Misstatement/Omission was corrected in such
Prospectus. Notwithstanding the foregoing, the obligation to indemnify will be
individual (several and not joint) to each Holder and will be limited to the net
amount of proceeds (net of payment of all expenses) received by such Holder from
the sale of Registrable Securities pursuant to such Registration Statement
giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. In case any action, claim
or proceeding shall be brought against any Person entitled to indemnification
hereunder, such indemnified party shall promptly notify each indemnifying party
in writing, and such indemnifying party shall assume the defense thereof,
including the employment of one counsel reasonably satisfactory to such
indemnified party and payment of all fees and expenses incurred in connection
with the defense thereof. The failure to so notify such indemnifying party shall
relieve such indemnifying party of its indemnification obligations to such
indemnified party to the extent that such failure to notify materially
prejudiced such indemnifying party but not from any liability that it or they
may have to the indemnified party for contribution or otherwise. Each
indemnified party shall have the right to employ separate counsel in such
action, claim or proceeding and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of each indemnified party
unless: (i) such indemnifying party has agreed to pay such expenses; (ii) such
indemnifying party has failed promptly to assume the defense and employ counsel
reasonably satisfactory to such indemnified party; or (iii) the named parties to
any such action, claim or proceeding (including any impleaded parties) include
both such indemnified party and such indemnifying party or an Affiliate or
controlling person of such indemnifying party, and such indemnified party shall
have been advised in
 

 
13

--------------------------------------------------------------------------------

 



writing by counsel that either (x) there may be one or more legal defenses
available to it which are different from or in addition to those available to
such indemnifying party or such Affiliate or controlling person or (y) a
conflict of interest may exist if such counsel represents such indemnified party
and such indemnifying party or its Affiliate or controlling person; provided,
however, that such indemnifying party shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be responsible hereunder for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel), which
counsel shall be designated by such indemnified party or, in the event that such
indemnified party is a Holder Indemnified Party, by the Holders of a majority of
the Registrable Securities included in the subject Registration Statement.
 
No indemnifying party shall be liable for any settlement effected without its
written consent (which consent may not be unreasonably delayed or withheld).
Each indemnifying party agrees that it will not, without the indemnified party’s
prior written consent, consent to entry of any judgment or settle or compromise
any pending or threatened claim, action or proceeding in respect of which
indemnification or contribution may be sought hereunder unless the foregoing
contains an unconditional release, in form and substance reasonably satisfactory
to the indemnified parties, of the indemnified parties from all liability and
obligation arising therefrom. The indemnifying party’s liability to any such
indemnified party hereunder shall not be extinguished solely because any other
indemnified party is not entitled to indemnity hereunder.
 
(d)           Survival. The indemnification provided for under this Agreement
will (i) remain in full force and effect regardless of any investigation made by
or on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party, (ii) survive the transfer of securities and
(iii) survive the termination of this Agreement.
 
(e)           Right to Contribution. If the indemnification provided for in this
Section 6 is unavailable to, or insufficient to hold harmless, an indemnified
party under Section 6(a) or Section 6(b) above in respect of any Losses referred
to in such Sections, then each applicable indemnifying party shall have an
obligation to contribute to the amount paid or payable by such indemnified party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and of the Holder, on the other,
in connection with the Misstatement/Omission or violation which resulted in such
Losses, taking into account any other relevant equitable considerations. The
amount paid or payable by a party as a result of the Losses referred to above
shall be deemed to include, subject to the limitations set forth in Section 6(c)
above, any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation, lawsuit or legal or administrative action or
proceeding.
 
The relative fault of the Company, on the one hand, and of the Holder, on the
other, shall be determined by reference to, among other things, whether the
relevant Misstatement/Omission or violation relates to information supplied by
the Company or by the Holder and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Misstatement/Omission
or violation.

 
14

--------------------------------------------------------------------------------

 



The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 6(e), a Holder shall not be required to contribute any amount in
excess of the amount by which (i) the amount (net of payment of all expenses) at
which the securities that were sold by such Holder and distributed to the public
were offered to the public exceeds (ii) the amount of any damages which such
Holder has otherwise been required to pay by reason of such
Misstatement/Omission or violation.
 
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
 
Section 7.                      Rules 144 and 144A. The Company shall timely
file the reports required to be filed by it under the Securities Act and the
Exchange Act (including but not limited to the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c) of Rule 144 adopted by
the Commission under the Securities Act) and the rules and regulations adopted
by the Commission thereunder (or, if the Company is not required to file such
reports, it will, upon the request of any Holder, make publicly available other
information) and will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 and Rule 144A under
the Securities Act, as such Rules may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission.
 
Section 8.                      Underwritten Registrations.
 
(a)           No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, customary indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements; provided, that, no Holder included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution.
 
(b)           If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the investment banker or
investment bankers and manager or managers that will manage the offering will be
selected by, and the underwriting arrangements with respect thereto will be
approved by, the Company; provided, however, that such investment bankers and
managers and underwriting arrangements must be reasonably satisfactory to the
Holders of the majority of Registrable Securities to be included in such
offering.

 
15

--------------------------------------------------------------------------------

 



Section 9.                     Covenants of Holders. Each of the Holders hereby
agrees (a) to cooperate with the Company and to furnish to the Company all such
information regarding such Holder, its ownership of Registrable Securities and
the disposition of such securities in connection with the preparation of the
Registration Statement and any filings with any state securities commissions as
the Company may reasonably request, (b) to the extent required by the Securities
Act, to deliver or cause delivery of the Prospectus contained in the
Registration Statement, any amendment or supplement thereto, to any purchaser of
the Registrable Securities covered by the Registration Statement from the Holder
and (c) if requested by the Company, to notify the Company of any sale of
Registrable Securities by such Holder.
 
Section 10.                    Miscellaneous.
 
(a)           No Inconsistent Agreements. The Company will not hereafter enter
into any agreement with respect to its securities that is inconsistent with,
adversely effects or violates the rights granted to the Holders in this
Agreement; it being understood that the granting of additional demand or
piggyback registration rights with respect to capital stock of the Company shall
not be deemed adverse to the rights granted to Holders hereunder so long as they
do not (x) reduce the amount of Registrable Securities that any Holder may
include in any registration contemplated in this Agreement or (y) restrict or
otherwise limit the exercise by any Holder of its rights hereunder.
 
(b)           Remedies. Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance or injunctive relief that a remedy at law would
be adequate. Accordingly, any party may in its sole discretion apply to any
court of law or equity of competent jurisdiction (without posting any bond or
other security) for specific performance and for other injunctive relief in
order to enforce or prevent violation of the provisions of this Agreement.
 
(c)           Amendments and Waivers. This Agreement contains the entire
understanding of the parties with respect to its subject matter and supersedes
any and all prior agreements, and neither it nor any part of it may in any way
be altered, amended, extended, waived, discharged or terminated except by a
written agreement that specifically references this Agreement and the provisions
to be so altered, amended, extended, waived, discharged or terminated is signed
by each of the parties hereto and specifically states that it is intended to
alter, amend, extend, waive, discharge or terminate this agreement or a
provision hereof.
 
(d)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  The Holders may assign all rights under this Agreement; provided,
however, that no Holder may transfer or assign its rights hereunder unless such
transferring Holder shall, prior to any such transfer, obtain from the
transferee a joinder agreement in a form reasonably satisfactory to the Company
and deliver a copy of such joinder agreement to the
 

 
16

--------------------------------------------------------------------------------

 



Company and to the Holders. Only persons (other than the initial Stockholders
hereto) that execute a joinder agreement shall be deemed to be Holders
(“Permitted Transferee”). The Company shall be given written notice by the
transferring Holder at the time of the transfer stating the name and address of
the transferee and identifying the Registrable Securities transferred, provided,
that, failure to give such notice shall not affect the validity of such transfer
or assignment.
 
(e)           Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.
 
(f)           Counterparts. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but each of which when so executed shall be deemed to be an original and
all such counterparts taken together shall constitute one and the same
Agreement.
 
(g)           Descriptive Headings: Interpretation. The descriptive headings of
this Agreement are inserted for convenience of reference only and shall not
limit or otherwise affect the meaning hereof. The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.
 
(h)           Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
 
If to the Company, to the address set forth on the signature page hereto:


If to the Stockholders, to the address set forth on the signature page hereto.


All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 
17

--------------------------------------------------------------------------------

 



(i)           GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The parties hereby irrevocably submit
to the jurisdiction of any federal court located in the State of Texas or any
Texas state court solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such a Texas state or
federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in the Section on notices above
or in such other manner as may be permitted by law shall be valid and sufficient
service thereof.
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
(j)           Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
[SIGNATURE PAGE FOLLOWS]



 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have or have caused this Registration
Rights Agreement to be duly executed as of the date first above written.


THE COMPANY:


LUCAS ENERGY, INC.




By:  /s/ Anthony C. Schnur                                 
Name:  Anthony C. Schnur                                 
Title:      CEO                                                       




Lucas Energy, Inc.
3555 Timmons Lane, Suite 1550
Houston, TX  77027
Attention:    Paul Pinkston                                           
Fax:              713-337-1510
Email:          ppinkston@lucasenergy.com                       


Signature Page to Registration Rights Agreement



 
19

--------------------------------------------------------------------------------

 



THE STOCKHOLDERS:


IRONMAN ENERGY MASTER FUND






By:   /s/ G. Bryan Dutt                                           
Name:   G. Bryan Dutt                                          
Title:    Managing Director                                  


IRONMAN PI FUND II (QP), LP






By:      /s/ G. Bryan Dutt                                         
Name:     G. Bryan Dutt                                         
Title:    Managing Director                                  




2211 Norfolk, Suite 611
Houston, Texas 77098
Attention: G. Bryan Dutt
Fax:          713-218-6946
Email:       bdutt@ironmanenergycapital.com


Signature Page to Registration Rights Agreement
 



 
20

--------------------------------------------------------------------------------

 








 

 
/s/ John B. Helmers___________
John B. Helmers






LONG FOCUS CAPITAL, LLC






By:   /s/ A. Glenn Helmers                                     
Name:   A. Glenn Helmers                                  
Title:     Managing Member                                 






CONDAGUA, LLC






By:    /s/ A. Glenn Helmers                                    
Name:    A. Glenn Helmers                                    
Title:    Managing Member                                    




Address:    2 Calle Nairn #1201                                  
      San Juan, PR 00907                                 
                                                                        
Attention:
                                                                      
Fax:                                                                       
Email:                                                                    


Signature Page to Registration Rights Agreement
 
21

--------------------------------------------------------------------------------